Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. Wu on 3-12-2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
---A photonic integrated circuit (“PIC”) operable to emit optical signals, comprising:
a laser array, in a PIC, configured to generate a plurality of optical signals, wherein the laser array includes a set of fixed-wavelength lasers (“FWLs”) configured to generate a first set of optical wavelengths representing the plurality of optical signals, and a plurality of monitoring elements configured to receive a portion of each of the optical wavelengths via splitters for detecting a defective wavelength associate with one of the FWLs;
a spare laser array, in a PIC, coupled to the laser array and configured to include at least one tunable-wavelength auxiliary laser (“TWAL”) operable to generate an optical signal having a wavelength based on a wavelength setting signal; and 
an optical switch, coupled to the laser array, capable of switching off a defective FWL in the laser array when a TWAL in the spare laser array output wavelength of the TWAL is adjusted in response to the defective wavelength produced by the defective FWL. ---


Claim 10 has been amended as follows:

detecting, by an optical diode in the PIC, a defective optical wavelength associated to one of fixed-wavelength lasers (“FWLs”) in the laser array;
identifying, by the detector, a defective laser from the FWLs in the laser array in accordance with the defective optical wavelength;
tuning, by a tuner, output wavelength of a tunable-wavelength auxiliary laser (“TWAL”) in the spare array to have a similar wavelength as the defective optical wavelength; and
switching off, by the optical switch, output wavelength of the defective laser in the laser array when the output wavelength of the TWAL in the spare array. --- 


Claim 12 has been amended as follows:
---The method of claim 10, wherein detecting a defective optical wavelength includes obtaining a portion of output wavelength generated by one of the first plurality of FWLs; and examining the portion of output wavelength in accordance with a set of predefined minimal functional requirements.  



Claim 13 has been amended as follows:

	---The method of claim 12, wherein detecting a defective optical wavelength further includes issuing an FWL failure in response to an occurrence of the portion of output wavelength failing to meet the set of predefined minimal functional requirements.



Claim 21 has been amended as follows:

---A method of photonic integrated circuit (“PIC”) for replacing a defective laser in the PIC comprising:

monitoring via a set of monitoring elements in the detector the set of optical wavelengths representing optical signals; 
detecting a defective laser from one of FWLs based on a failed optical wavelength;
identifying an available tunable-wavelength auxiliary laser (“TWAL”) in a spare array of the PIC for replacement; 
tuning output wavelength of a TWAL to have a similar wavelength as the failed optical wavelength; [[and]]
switching off the failed optical wavelength and substituting output wavelength of the defective laser in the laser array with the output wavelength of the TWAL; and
forwarding the set of optical wavelengths with the output wavelength of the TWAL to a switch for facilitating output of the PIC. ---  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LESLIE C PASCAL/Primary Examiner
Art Unit 2883